DETAILED ACTION
This is the initial Office action for application SN 16/634,216 having an effective date of 27 January 2020 and a Foreign priority date of 10 August 2017 (Japan).  A preliminary amendment was filed on 27 January 2020 amending the claims.  Claims 1-6, 9 and 10 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 5 states that “the comb-shaped polymer (B1) is a polymer having at least a structural unit (X1) derived from a macromonomer (x1) having a number average molecular weight of 300 or more”.  However, the claim fails to set forth structural unit (X1) and the structure of macromonomer (x1) which renders the claim indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al (US 2013/0090278) in combination with COURTIADE et al (US 2017/0226441). 
MARTIN et al [“MARTIN”] disclose high efficiency engine oil compositions comprising in admixture 60 wt.% to 90 wt.% of a first base oil component, based on the total weight of the composition, the first base oil component consisting of a polyalphaolefin base stock or combination of polyalphaolefin base stocks, each having a kinematic viscosity at 100°C of from 3.2 cSt to 3.8 cSt; 0.1 wt.% to 20 wt.% of a second base oil component, based on the total weight of the composition, the second base oil component consisting of a Group II, Group III or Group 
MARTIN discloses that the lubricating oil composition has a NOACK volatility of less than 15% as determined by ASTM D5800 and an HTHS viscosity of from 2.5 mPa.s to 4.0 mPa.s at 150°C, as determined by ASTM D4683 [0014].  
MARTIN discloses that the polyalphaolefin base oil component comprises a distribution of products including dimers, trimers and higher oligomers [0015].  MARTIN discloses that the polyalphaolefins of the invention have ultra-low viscosities, excellent NOACK volatilities, and other properties that make them extremely desirable as basestocks for low viscosity lubricant applications, especially as engine oils [0019].   
MARTIN discloses that the lubricating oil compositions are formulated to be engine oil compositions by containing one or more additives [0115].  Such additives include detergents, dispersants, antiwear and extreme pressure additives, friction modifiers, antioxidants, pour point depressants, and viscosity index improvers.  Examples of suitable viscosity index improvers include polymethacrylates and polyacrylates [0168] which are known in the art to be “comb-shaped” polymers.  Examples of friction modifiers include molybdenum containing compounds such as molybdenum dithiocarbamates, molybdenum dithiophosphates, molybdenum amines and others [0151] and [0153].  
Thus the examiner is of the position that the lubricating oil compositions disclosed in MARTIN meet the limitations of the claimed lubricating oil composition comprising base oil (A) comprising an olefin-based polymer, viscosity index improver (B) comprising a comb-shaped polymer (B1), and organic molybdenum-based compound (C).  Although MARTIN does not teach that olefin based polymer (A) satisfies requirement (a1) “an area ratio of a peak derived 2/s.  Thus it would be obvious that the C28-C32 trimer disclosed in MARTIN includes a decene trimer as evidenced by COURTAIDE.
MARTIN discloses that the engine oil compositions demonstrate superior performance with regard to the combination of properties including NOACK volatility, CCS viscosity and HTHS viscosity [0216].  Table C sets forth various properties of the engine base oil including pour point and kinematic viscosity at 40°C that are within the claimed values.  Table D sets forth additional properties of the formulated engine oils disclosed in MARTIN. Although the flash point of the olefin based polymer is not set forth, since the olefin-based polymer claimed appears to be the same as that disclosed in MARTIN, the flash point is expected to be the same or similar. 
In regard to dependent Claim 6, MARTIN discloses that the engine oil compositions containing 60 wt.% to 90 wt.% of a first base oil component having a kinematic viscosity at 100°C of from 3.2 to 3.8 cSt, 0.1 to 20 wt.% of a second base oil component, and at least 0.75 wt.% of a viscosity index improver, have a resulting kinematic viscosity at 100°C of from 5.6 to 16.3 cSt [0243].  
Claim Rejections - 35 USC § 103
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al [US 2013/0090278) in combination with COURTIADE et al (US 2017/0226441), and in combination with LAMB et al [US 2018/0163150].
MARTIN et al [“MARTIN”] in combination with COURTAIDE et al [“COURTAIDE”] is relied on as outlined above.
Dependent claims 2-4 differs wherein the base oil (A) further comprises an ether compound (A2) represented by general formula (1).  Although not specifically disclosed in MARTIN, LAMB et al [“LAMB”] is added to teach that ether base oils are well-known in the art of engine oils. LAMB discloses ether compounds that may be used as base stocks in a lubricant composition for an internal combustion engine.  LAMB sets forth an ether compound of formula (1) in [0010] wherein the R groups are alkyl or hydrogen.  LAMB discloses that the compounds of formula (1) may have a kinematic viscosity at 100°C of less than about 4 cSt [0045], may have a NOACK volatility less than about 16% [0046] and may have a pour point of less than about -35°C [0049].  
MARTIN allows for the addition of a second base stock to the composition including Group V base stocks which are all other base stocks not included in Group I, II, III or IV [0023]. The ether base oils disclosed in LAMB are Group V base stocks. 
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the ether oils disclosed in LAMB as the second basestock in MARTIN if the known imparted properties were so desired.     


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SCHOLLER et al (US 2019/0203148) disclose that comb polymers can be used for reducing a NOACK evaporation loss of an engine lubricant composition.  The comb polymers include polyalkyl(meth)acrylates.  
MATSUDA et al (US 2020/0080018) disclose a lubricating oil composition for an internal combustion engine comprising a lubricating base oil which may be decene oligomers [0061] having a kinematic viscosity at 100°C of 4 mm2/s, a poly(meth)acrylate viscosity index improver [0091] and a molybdenum friction modifier [0108]-[0109], and meets the claimed values for HTHS viscosity, and NOACK volatilities.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
January 13, 2021